DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-7, and 9-20 have been considered but are moot because the new ground of rejection does not rely on any or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Golduber U.S. Patent Application Publication No. 2018/0154867 in view of Breed U.S. Patent No. 9,033,116.
Regarding claim 1, Golduber discloses a method for detecting unauthorized access of a locked key container (117), the method comprising: locking a key to a key container (paragraph [0028]; “Owner 107 may then lock the compartment after inserting the key therein.”); receiving an indication at a sensor that the key container is being tampered with; and sending a notification in response to receiving the indication that the key container is being tampered with (paragraph [049]; “In one embodiment, an accelerometer, such as a 3× accelerometer, is used to detect vibration, shock and or motion that would indicate an event such as tampering or unauthorized use and send a signal to the CPU which would enable an alert system which may activate an alarm such as a buzzer or speaker mounted on the SLPF 117 or to send an alert message directly to the owner, renter or third party located within a proximate vicinity via boosted signal such as a boosted Bluetooth signal.”), but fails to explicitly disclose wherein the sensor is coupled to the key inside the key container.  However, coupling the sensor to the key positioned within the key container would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since the position of the sensor with respect to the key or what it is coupled to would not affect the detection of the key positioned within the key container and such a modification would have yielded predictable results.
Golduber fails to explicitly disclose wherein the key container being unlocked and opened and the key removed from the key container, the sensor reducing sensitivity level or going into a sleep mode to avoid generating a false alarm.
In the same field of endeavor, Breed discloses a storage container wherein an internal monitoring system transitions into a sleep mode when the container is empty (column 26, lines 15-22).  It would have been obvious to one having ordinary skill in the at before the effective filing date of the claimed invention to incorporate wherein the key container being unlocked and opened and the key removed from the key container, the sensor reducing sensitivity level or going into a sleep mode since doing so would conserve power and prolong the life of system components.
Regarding claim 2, Golduber discloses a method wherein the key is to a particular vehicle and the key container is located on or near the particular vehicle, and wherein receiving an indication at a sensor that the key container is being tampered with comprises receiving an indication of motion at a motion sensor that the key container is being tampered with (paragraph [0049]; “Sensors may include visual or optical sensors (camera, photocell), audio sensors (microphone), vibrational, shock, or other motion sensors such as accelerometers, and object presence sensors such as a sensor for determining key presence within compartment 206 and a sensor for determining the locked or unlocked state of the key compartment door.”)
Regarding claim 5, Golduber discloses a method wherein sending a notification in response to receiving the indication that the key container is being tampered with comprises sending an alert to central service (paragraph [0049]; “…the SLPF 117 itself may have GSM or other mobile communications capability in which case it could communicate with the user, server or third party via GSM. In another alternative embodiment, the SLPF 117 is in communication with a server via a Wi-Fi hotspot connected with an OBD system of the vehicle enabling the SLPF 117 to communicate with the server that an event is taking place and alert the user or other parties through GSM.”).
Regarding claim 6, Golduber discloses a method wherein sending a notification in response to receiving the indication that the key container is being tampered with comprises sending an alert to one or more of the following: an owner of the vehicle; a manager of a sales lot; a sales associate of a sales lot; a security guard; and a police department (paragraph [049]; “In one embodiment, an accelerometer, such as a 3× accelerometer, is used to detect vibration, shock and or motion that would indicate an event such as tampering or unauthorized use and send a signal to the CPU which would enable an alert system which may activate an alarm such as a buzzer or speaker mounted on the SLPF 117 or to send an alert message directly to the owner, renter or third party located within a proximate vicinity via boosted signal such as a boosted Bluetooth signal.”).
Regarding claim 7, Golduber discloses a method further comprising, in response to receiving an indication at a sensor that the key container is being tampered with, transmitting a video of the key container being tampered with (paragraph [0064]; “It is noted herein that two or more sensors may be utilized in combination to detect a certain event at the time of occurrence. For example, a motion sensor may be activated by someone trying to tamper with the SLPF whereby the motion sensor may trigger the other sensors such as a camera and microphone in order to capture the unfolding incident for reporting purposes”).
Regarding claim 9, Golduber discloses a method comprising all the limitations of claim 7 as discussed above, but fails to explicitly disclose the method further comprising determining a time-of-flight of a signal thereby determining a distance to the key container being tampered with.
However, Official Notice is taken that time-of-flight cameras were well-known in the art of security systems and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a time-of-flight camera into the method of Golduber for determining a time-of-flight of a signal thereby determining a distance to the key container being tampered with since doing so would have yielded predictable results.
Regarding claim 10, Golduber discloses a method wherein sending a notification in response to receiving the indication that the key container is being tampered with comprises sending a video evidencing that the key container is being tampered with (paragraph [0064]; “…whereby the motion sensor may trigger the other sensors such as a camera and microphone in order to capture the unfolding incident for reporting purposes”).
Regarding claims 11-16, apparatus claims 11-16 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1, 2, 5-7, 9, and 10.  Therefore apparatus claims 11-16 correspond to method claims 1, 2, 5-7, 9, and 10, and are rejected for the same reasons of obviousness as used above.
Regarding claims 17-20, claims 17-20 have limitations similar to those treated in the above rejections, and are met by the reference as discussed above.  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Golduber U.S. Patent Application Publication No. 2018/0154867 as modified by Breed in view of Hays et al. U.S. Patent Application Publication No. 2009/0167488 (hereinafter Hayes).
Regarding claims 3 and 4, Golduber as modified by Breed discloses a method comprising all the limitations of claim 2 as discussed above including a vibration sensor, but fails to explicitly disclose wherein the indication of motion comprises cutting of the key container or cutting of a lock to the key container.
However, Hayes discloses a vibration sensor capable of detecting long and/or intense vibrations which may be indicative of an attempt to cut the lock to the key container (paragraph [0037]; “For example, someone may attempt to use a power tool to cut the shackle 114 so that the lockbox 100 can be moved to another location. Typically, the application of the power tool to the lockbox 100 results in the tamper sensor 322 detecting unusually long and/or intense vibrations on one or more lockbox components.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an indication of motion comprising cutting of the key container or cutting of a lock to the key container since doing so would notify a user of an unauthorized attempt to access a key has occurred.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Golduber U.S. Patent Application Publication No. 2018/0154867 as modified by Breed in view of Turner U.S. Patent No. 6,002,326.
 Regarding claim 8, Golduber as modified by Breed discloses a method comprising all the limitations of claim 7 as discussed above, but fails to explicitly disclose determining a direction of a signal and orienting a video camera based on the direction of the signal.
Turner discloses a method for monitoring an emergency situation comprising a direction of an audio signal and orienting a video camera based on the direction of the signal for the purpose of capturing video of the emergency situation (column 7, lines 4-13).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement determining a direction of a signal and orienting a video camera based on the direction of the signal into the method of Golduber as modified by Breed since doing so would assist authorities in responding to the detected unauthorized access of the key.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        May 19, 2022